       Case 2:20-cv-00301-RMP        ECF No. 7   filed 11/25/20    PageID.111 Page 1 of 2



 1

 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                  Nov 25, 2020
 4                                                                     SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    GRANDPA BUD, LLC., a
      Washington limited liability                  NO: 2:20-CV-301-RMP
 8    company,
                                                    ORDER OF DISMISSAL WITH
 9                              Plaintiff,          PREJUDICE

10          v.

11    CHELAN COUNTY,
      WASHINGTON, a municipal
12    corporation; KEITH GOEHNER,
      individually and as a Chelan County
13    Commissioner; and LISA
      GOEHNER, and their marital
14    community,

15                              Defendants.

16

17         BEFORE THE COURT is the parties’ stipulated Motion to Dismiss, ECF No.

18   6. Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), plaintiff Grandpa Bud, LLC, and

19   defendants Chelan County, Keith Goehner and Lisa Goehner, stipulate that this

20   action be dismissed with prejudice as to all claims, causes of action, and parties,

21   with each bearing that party's own attorneys’ fees and costs. Having reviewed the



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 2:20-cv-00301-RMP       ECF No. 7    filed 11/25/20   PageID.112 Page 2 of 2



 1   motion and the record, the Court finds good cause to grant dismissal.

 2         Accordingly, IT IS HEREBY ORDERED:

 3         1. The parties’ stipulated Motion to Dismiss, ECF No. 6, is GRANTED.

 4         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

 5            costs to any party.

 6         3. All pending motions, if any, are DENIED AS MOOT.

 7         4. All scheduled court hearings, if any, are STRICKEN.

 8         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 9   Order, provide copies to counsel, and close this case.

10         DATED November 25, 2020.

11
                                                   s/ Rosanna Malouf Peterson
12                                              ROSANNA MALOUF PETERSON
                                                   United States District Judge
13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
